UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7433


DANIEL H. KING,

                     Petitioner - Appellant,

              v.

T. SMITH, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-hc-02291-D)


Submitted: February 20, 2018                                  Decided: February 28, 2018


Before GREGORY, Chief Judge, and NIEMEYER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel H. King, a District of Columbia Code offender civilly committed under the

Adam Walsh Child Protection and Safety Act, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. King v. Smith, No. 5:16-hc-02291-D (E.D.N.C.

Oct. 16, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2